DETAILED ACTION
This is a non-final.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Status of Claims
Applicant’s amendment date 10/11/2022, amended claims 1, 12, and 19. 
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 10/11/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “the Examiner has not established a prima facie case of subject matter ineligibility.” Examiner respectfully disagrees.

The Examiner established a prima facie case of patent ineligibility in accordance with the Alice two-part test. Accordingly, the Examiner's finding of patent ineligibility is justified. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l, et al., 134 S.Ct. 2347 (2014) the Supreme Court set forth the two-part framework for determining whether a claimed invention is directed to an abstract idea. The two-part framework announced in Alice requires, first (Step 2A), a determination of whether the claim is directed to an abstract idea and second (Step 2B), if the claims are directed to an abstract idea, a determination whether the additional elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. See Alice; 79 Fed. Reg. 74621-74624.
With respect to the first part of the two-part framework set forth in Alice (Step 2A), a claim is directed to an abstract idea if the claim recites, sets forth, or describes a concept that is similar to at least one concept the courts have identified as abstract. See Alice; 79 Fed. Reg. 74622; see July 2015 Update: Subject Matter Eligibility, p. 3, available at http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf. A non-exhaustive list of concepts held to be abstract ideas includes fundamental economic practices, methods of organizing human activities, an idea 'of itself,' and mathematical relationships/formulas. See Alice at 2355-2356; 79 Fed. Reg. 74622.
Here, under Step 2A, claim 1, similarly claims 8 and 15, recites “defining a client's needs and interests based on analyzing structured and unstructured data; labeling said structured and unstructured data with labels, wherein said labels contain vectors of interest across different areas, wherein a value of each area is proportional to said client's defined needs and interests for that area; predicting future needs and interests of said client based on said structured and unstructured data and said labels; and matching a solution with a future need and interest of said client predicted.” As a whole, in view of the claim limitations, the claims set forth the concept of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
This concept is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC, v. Alstom, et al., No. 15-1778, (Fed. Cir. Aug. 1, 2016)) because the recited defining data regarding a client's needs and interests based on analyzing structured and unstructured data is nothing more than collecting information, the recited labeling, training, and matching the matching a solution with a future need and interest of said client predicted data amounts to analyzing the collected information, and the recited said solution and said identified individual are presented to a user via an interactive dashboard data regarding said solution is displaying of the results of the recited collection and analysis of the information regarding said future need and interest of said client. Further, this concept is also similar to using categories to organize (i.e. structured and unstructured data with labels), store, and transmit information (Cyberfone Systems, LLC v. CNN Interactive Group, Inc., et al., No. 12-1674 (Fed. Cir. Feb. 26, 2014)). Moreover, this concept is both a certain method of organizing human activity (i.e. managing client's needs and interests such as sales transactions, customer satisfaction, marketing responses) and an idea of itself, which are both held by the courts to be abstract ideas. See July 2015 Update: Subject Matter Eligibility, pp. 4 & 5. Further, matching a solution with a future need and interest of said client predicted that can be performed in the human mind (including an observation, evaluation, judgment, opinion).
The alleged improvements to said solution and said identified individual are presented to a user via an interactive dashboard”; however, contrary to Applicant’s allegation, these elements are not improvement to graphical user interfaces. The recited a recommender system, a labeler engine, a deep learning engine, and interactive dashboard, as a whole, are nothing more than instruction to apply the abstract idea using a computer, and further, as a whole, these limitations are recited a high level of generality and are well-understood, routine, and conventional in the field, for the reasons detailed below with respect to Applicant’s third argument. Thus, all these elements, as recited, are directed to abstract ideas, not improvements to graphical user interfaces. See Electric Power Group; Accenture; July 2015 Update, p. 4-5.
Here, under Step 2A, claim 1, similarly claims 8 and 15, while the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least a processor with memory), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “computer readable program instructions … provided to a processor of a general purpose computer … for implementing the functions” of the invention (Figs. 1 and 3 and specification paras 54 and 63), and thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field. Moreover, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Shukla et al. (US Pub No. 2019/0266288) in view of Irmak et al. (US Pub No. 2015/0006294), hereinafter Shukla et al., para [0043] demonstrates that it is well-understood, routine and conventional a computer readable medium, a memory, and a processor. Irmak et al., para 63, which demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Further, claims 1, 8, and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., by a deep learning engine, training a supervised deep learning model). The use of training a supervised deep learning model techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Furthermore, claims 1, 8, and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., by a deep learning engine, training a supervised deep learning model). The use of training a supervised deep learning model techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Therefore, the examiner’s burden has been met and a proper prima facie case has been made.

Applicant asserts that “How can one train a supervised deep learning model to predict future needs and interests of the client based on the structured and unstructured data and the labels without the use of a computing device? How can one match a solution with a future need and interest of the client predicted by the supervised deep learning model using a recommender system without the use of a computing device? How can one re-train the supervised deep learning model with aggregated collected data and labels without the use of a computing device? Applicant's claimed invention cannot be performed without a computer.” Examiner respectfully disagrees.

Claims 1, 5, 8, 12, 15, and 19 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., by a deep learning engine, training a supervised deep learning model, and re-training a supervised deep learning model). The use of training a supervised deep learning model techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. 

Applicant asserts that “Applicant's claimed invention clearly does not recite the abstract idea of a certain method of organizing human activity.” Examiner respectfully disagrees.

With respect to the first part of the two-part framework set forth in Alice (Step 2A), a claim is directed to an abstract idea if the claim recites, sets forth, or describes a concept that is similar to at least one concept the courts have identified as abstract. See Alice; 79 Fed. Reg. 74622; see July 2015 Update: Subject Matter Eligibility, p. 3, available at http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf. A non-exhaustive list of concepts held to be abstract ideas includes fundamental economic practices, methods of organizing human activities, an idea 'of itself,' and mathematical relationships/formulas. See Alice at 2355-2356; 79 Fed. Reg. 74622.
Here, under Step 2A, claim 1, similarly claims 8 and 15, recites “defining a client's needs and interests based on analyzing structured and unstructured data; labeling said structured and unstructured data with labels, wherein said labels contain vectors of interest across different areas, wherein a value of each area is proportional to said client's defined needs and interests for that area; predicting future needs and interests of said client based on said structured and unstructured data and said labels; and matching a solution with a future need and interest of said client predicted.” As a whole, in view of the claim limitations, the claims set forth the concept of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
This concept is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC, v. Alstom, et al., No. 15-1778, (Fed. Cir. Aug. 1, 2016)) because the recited defining data regarding a client's needs and interests based on analyzing structured and unstructured data is nothing more than collecting information, the recited labeling, training, and matching the matching a solution with a future need and interest of said client predicted data amounts to analyzing the collected information, and the recited said solution and said identified individual are presented to a user via an interactive dashboard data regarding said solution is displaying of the results of the recited collection and analysis of the information regarding said future need and interest of said client. Further, this concept is also similar to using categories to organize (i.e. structured and unstructured data with labels), store, and transmit information (Cyberfone Systems, LLC v. CNN Interactive Group, Inc., et al., No. 12-1674 (Fed. Cir. Feb. 26, 2014)). Moreover, this concept is both a certain method of organizing human activity (i.e. managing client's needs and interests such as sales transactions, customer satisfaction, marketing responses) and an idea of itself, which are both held by the courts to be abstract ideas. See July 2015 Update: Subject Matter Eligibility, pp. 4 & 5. Further, matching a solution with a future need and interest of said client predicted that can be performed in the human mind (including an observation, evaluation, judgment, opinion).

Applicant asserts that “there is an improvement in the technology or technical field of strategic planning systems. Furthermore, there is an improvement in the functioning of a computer.” Examiner respectfully disagrees.

Strategic planning system (i.e. Strategic planning that develops a strategic plan using deep learning to determine the interests and needs of the existing and potential clients so as to effectively and efficiently approach the existing and potential clients to generate business for the organization) is not a judicially recognized technical or technological field.  The fact that this abstract idea is being performed using a computer with generic computer function such as labeling, by a labeler engine, training, by a deep learning engine, and an interactive dashboard do not make this statutory.  The Applicant’s claimed invention merely implements the abstract idea in the manner of “apply it” using generic computer function and a GUI to interact with the data.

Applicant asserts that “the Examiner has not provided any evidence that any of the claim limitations of Applicant's claimed invention are routine, conventional and well-understood that were previously engaged in by those in the field of the present invention.” Examiner respectfully disagrees.

Applicant’s assertion is not persuasive that Examiner has not provided evidence to support a determination that the limitations in question are well-understood, routine, and conventional, while the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least a processor with memory), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “computer readable program instructions … provided to a processor of a general purpose computer … for implementing the functions” of the invention (Figs. 1 and 3 and specification paras 54 and 63), and thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field. Moreover, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Shukla et al. (US Pub No. 2019/0266288) in view of Irmak et al. (US Pub No. 2015/0006294), hereinafter Shukla et al., para [0043] demonstrates that it is well-understood, routine and conventional a computer readable medium, a memory, and a processor. Irmak et al., para 63, which demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions.  Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Applicant asserts that “the examiner did not take the claim elements as a combination as required per the Berkheimer memo.” Examiner respectfully disagrees.

In the non final rejection of 23 March 2022 on pages 10-12, the examiner noted:

    PNG
    media_image1.png
    726
    676
    media_image1.png
    Greyscale

	As evinced by Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) in view of Irmak et al. (US Pub No. 2015/0006294), hereinafter Shukla et al., para [0043] demonstrates that it is well-understood, routine and conventional a computer readable medium, a memory, and a processor. Irmak et al., para 63, which demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions.
For the PTAB’s benefit, the reference relied upon, Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) and Irmak et al. (US Pub No. 2015/0006294), which was some 3 years prior to the Applicant’s filing date.  Where the labeler engine page 17, (a labeler engine is construed as a classifier, which sorts data into labeled classes, or categories of information such as incoming “raw” emails and classify them as either “spam” or “not-spam.” a classifier is a type of machine learning algorithm used to assign a class label to a data input). A classifier (i.e., a labeler engine) is first trained with a corpus of documents which are labeled with topics. At this stage the classifier analyzes correlations between the labels and other document attributes to form models. Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers. These neural networks attempt to simulate the behavior of the human brain—albeit far from matching its ability—allowing it to “learn” from large amounts of data page 17, wherein a deep learning engine  is construed as a neural network. This suggests that such elements, well before the Applicant’s filing date, were understood as routine and conventional in the art.  In this case, implementing the abstract idea limitations using these elements does not provide a practical application nor provide significantly more to make the claimed invention eligible.

Applicant asserts that “the Examiner should not be performing a Section 103 analysis in determining whether the elements or combination of elements are routine, conventional and well-understood activities. The Examiner is in error that such elements or combination of elements are routine, conventional and well-understood activities in light of the Shukla and Irmak references.” Examiner respectfully disagrees.

For the PTAB’s benefit, the reference relied upon, Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) and Irmak et al. (US Pub No. 2015/0006294), which was some 3 years prior to the Applicant’s filing date.  Where the labeler engine page 17, (a labeler engine is construed as a classifier, which sorts data into labeled classes, or categories of information such as incoming “raw” emails and classify them as either “spam” or “not-spam.” a classifier is a type of machine learning algorithm used to assign a class label to a data input). A classifier (i.e., a labeler engine) is first trained with a corpus of documents which are labeled with topics. At this stage the classifier analyzes correlations between the labels and other document attributes to form models. Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers. These neural networks attempt to simulate the behavior of the human brain—albeit far from matching its ability—allowing it to “learn” from large amounts of data page 17, wherein a deep learning engine  is construed as a neural network. This suggests that such elements, well before the Applicant’s filing date, were understood as routine and conventional in the art.  In this case, implementing the abstract idea limitations using these elements does not provide a practical application nor provide significantly more to make the claimed invention eligible. As evinced by Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) in view of Irmak et al. (US Pub No. 2015/0006294), hereinafter Shukla et al., para [0043] demonstrates that it is well-understood, routine and conventional a computer readable medium, a memory, and a processor. Irmak et al., para 63, which demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions.

Response to Arguments under 35 USC 103:
Applicant asserts that “neither is there any language in the cited passages that teaches or suggests labeling the structured and unstructured data with labels, where the labels contain vectors of interest across different areas, where a value of each area is proportional to the client's defined needs and interests for that area.” Examiner respectfully disagrees.

Chakrabarti discloses labeling, by a labeler engine, said structured and unstructured data with labels, wherein said labels contain vectors of interest across different areas, wherein a value of each area is proportional to said client's defined needs and interests for that area (see Chakrabarti, page 17, wherein (a labeler engine is construed as a classifier, which sorts data into labeled classes, or categories of information such as incoming “raw” emails and classify them as either “spam” or “not-spam.” a classifier is a type of machine learning algorithm used to assign a class label to a data input). A classifier (i.e., a labeler engine) is first trained with a corpus of documents which are labeled with topics. At this stage the classifier analyzes correlations between the labels and other document attributes to form models; page 163, wherein the basic strategy will be to start with a labeling of reasonable quality (using a text classifier, say) and refine it using a coupled distribution of text and labels of neighbors, until the labeling stabilizes; pages 112-114, wherein text, as compared to structured data, has a very large number of potential features, of which many are irrelevant. If the vector space model is used, each term is a potential feature. Furthermore, there are many features which show little information content individually, but in conjunction are vital inputs for learning. Unlike structured tables with a uniform number of columns per instance, documents can have diverse number of features. There is little hope of precisely characterizing the joint distribution of the relevant features, owing to sparsity of data as well as computational limitations. The number of distinct class labels is much larger than structured learning scenarios. Finally, the classes may be related by hierarchical relationships, commonly seen in topic directories on the Web. Supervised learning and its variants are also used for extracting structured snippets of information from unstructured text, page 193, wherein they devised a content-based mechanism to reduce contamination and resulting drift. Before performing the link expansion, they computed the term vectors of the documents in the root-set (using the TFIDF model described in x3.2.2), and the centroid μ of these vectors. When the link expansion was performed, any page V that was too dissimilar to the centroid μ (i.e., the cosine between the vector representation of v and μ is small) was discarded, and HITS-like iterations were performed only over the surviving pages; page 53, wherein the average precision is the sum of the precision at each relevant hit position in the response list, divided by the total number of relevant documents. The average precision is 1 only if the engine retrieves all relevant documents and ranks them ahead of any irrelevant document; page 87, wherein the time taken for one similarity calculation is proportional to the number of nonzero components of the vectors involved. One simple technique to speed up HAC or k-means is to truncate the document vectors to retain only some of the largest components. (We can either retain a fixed number of components or the smallest number of components which make up, say, at least 90% of the original vector's norm); page 9, wherein monitoring and analyzing the behavior of visitors in the past may lead to valuable insights into their information needs, and help continually adapt the design of the site; and page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining).
Chakrabarti in view of Shukla et al. discloses training a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels (see Shukla, para [0278] deep learning classification techniques are performed using a machine learning system to classify documents (e.g., web pages and/or other documents; para [0193] applied to determine/predict interests (e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s) based on, for example, query segmentation, disambiguation/intent/facet, search assist, and synonyms; para [0050] the data structure may be searched to determine the one or more web documents associated with the selected subtopic; para [0279] the documents (e.g., any set of data, such as any unstructured corpus of data) can then be classified into a particular category (e.g., a sports category such as baseball, football, or another sport, or a technology category such as computers, routers, medical devices, or another technology)). Further. Chakrabarti in view of Shukla et al. discloses predict future needs and interests of said client based on said structured and unstructured data and said labels (see Shukla, Figs. 2-3 understands a user's request(s) and interests, paras [0063]-[0069] and [0358] such in a user's content feed as an attempt to surface new interest that the user may want to follow ( e.g., and to attempt to enhance user engagement with the app/service). For example, an exploratory card can be generated that is for another interest that the orchestrator determines may be a new interest that the user may want to follow (e.g., the exploratory card can identify the card as a new interest and give the user an option indicator to follow that new interest, and the card can similarly be for a document that is retrieved as being relevant to that new interest). The exploratory cards can be included in a user's content feed based on the identification of potential new interests, as further described below, as well as based on certain criteria/parameters related to how frequently to include such exploratory cards in a user's content feed as an attempt to surface new interests that the user may want to follow (e.g., and to attempt to enhance user engagement with the app/service).

Applicant asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 1, 8 and 15, since the Examiner is relying upon incorrect, factual predicates in support of the rejection.” Examiner respectfully disagrees.

It is noted that the §103 analysis set forth in the Office Action, dated 03/23/2022 and 7/11/2022, articulated an exhaustive analysis showing the  references when combined teach and at least suggest all the claim limitations. As the claims have been given their "broadest reasonable interpretation consistent with the specification", the Examiner asserts that the scope and contents of the prior art have been determined, thereby satisfying the first factual inquiry set forth by Graham v. John Deere Co. The Examiner applied the teachings of Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) in view of Shukla et al. (US Pub No. 2019/0266288) and determined the deficiencies, thereby ascertaining the differences between the prior art and the claims at issue.  The Examiner has fulfilled the role of factfinder while resolving the Graham inquiries, as per MPEP 2141, and determined that the level of ordinary skill in the art is reflected by the prior art itself, thereby resolving the level of ordinary skill in the pertinent art. The Examiner asserts that the Graham factual inquiries have been properly resolved, resulting in a proper prima facie case of obviousness. Accordingly, this argument is found unpersuasive.

Applicant asserts that “Chakrabarti and Shukla, taken singly or in combination, do not teach or suggest "matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system" as recited in claim 1 and similarly in claims 8 and 15.” Examiner respectfully disagrees.

Chakrabarti discloses matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system (see Chakrabarti, page 248, wherein match the query to candidate answers in question answering (QA) systems (x9.3). An ambiguous query term can be recognized using a dictionary or a lexical network, and it can be disambiguated by either asking the user or automatically from the context information in the query; page 8, wherein such relations can be used to discover topic-based clusters from a collection of Web pages, assign a Web page to a predefined topic, or match a user's interest to Web sites; page 52, wherein the search system should therefore try to guess the user's information need and rank the  responses so that satisfactory documents are found near the top of the list; page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining (i.e., a recommender system)).
Further, Chakrabarti in view of Shukla et al. discloses matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system (see Shukla, paras [0069] & [0382] with respect to the topic match of the document to the user interest dimension, the topic match of the document to the user interest value can be used to measure how relevant the document is to a user's given interest. For example, this can be calculated by looking at the occurrence of terms that are in any of the following: the user's interest, related to the user's interest, and entities that are relevant to the user's interest. The terms/entities that occur in more prominent places on the document (e.g., in the title or header of the document) can be given more weight. Also, machine learning models can be applied to map the interest to an embedding in an n-dimensional space, map the document to embedding in a similar space, and compare the two n-dimensional vectors to determine their distance in that n-dimensional space (e.g., using the above-described embedding related collaborative filtering techniques); para [0278] deep learning classification techniques are performed using a machine learning system to classify documents (e.g., web pages and/or other documents; para [0193] applied to determine/predict interests (e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s); and para [0216] At 1612, a list of recommended interests is returned and used to provide web documents to a user in a content feed via an application).

Applicant asserts that “there is no language in the cited passages of Chakrabarti and Shukla that teaches or suggests ranking the predicted future needs and interests of the client.” Examiner respectfully disagrees.

Chakrabart discloses ranking said needs and interests of said client (see Chakrabarti, page 256, wherein profiles can be used in at least two ways: to modify the behavior of search engines to ad-hoc queries, and to implement collaborative recommendation. For both applications, it will be useful to represent interest profiles as mixtures of topics (x4.4.2, x4.5.2.2). Mixture modeling will help us compare people at a  finer grain than aggregates, enabling better collaborative recommendation; page 227, wherein we add all unvisited links to the work pool, but the work pool is prioritized by the guessed relevance of the unseen pages. This is a form of gambling, banking on the radius-1 hypothesis. When v comes to the head of the work pool and is finally fetched, we can evaluate the `true' relevance of v; page 52, wherein the search system should therefore try to guess the user's information need and rank the responses so that satisfactory documents are found near the top of the list; page 9, wherein monitoring and analyzing the behavior of visitors in the past may lead to valuable insights into their information needs, and help continually adapt the design of the site; and page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining).
Analogous art Shukla et al. discloses ranking said predicted future needs and interests of said client based on ability to service said predicted future needs and interests by an organization (see Shukla, para [0138] two ranked interests for a particular user account are selected; para [0333] the user request can be triggered when the user logs in and/or requests new/updated content in client app 2624 ( e.g., the app executed on the user's client device; para [0193] applied to determine/predict interests ( e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s) based on, for example, query segmentation, disambiguation/intent/facet, search assist, and synonyms; and para [0384] commercial content can include web content/pages/sites that offer products/services for sale (e.g., Amazon, eBay, deals, and coupon sites, etc.), web content/pages/sites that include job listings, web content/pages/sites that include real estate listings, and/or various other commercial-related web content/pages/sites).

Applicant asserts that “Chakrabarti and Shukla, taken singly or in combination, do not teach or suggest "wherein said unstructured data comprises news about clients, reviews of clients, and content published by clients, wherein said client's
needs and interests are identified in said unstructured data using natural language processing and a statistical model.” Examiner respectfully disagrees.

Chakrabart discloses wherein said unstructured data comprises news about clients, reviews of clients, wherein said client's needs and interests are identified in said unstructured data using natural language processing and a statistical model (see Chakrabarti, page 19, wherein much remains to be done beyond a statistical analysis of the Web. In the limit, clearly the goal is substantial maturity in extracting, from syntactic features, semantic knowledge in forms that can be manipulated automatically. Important applications include structured information extraction (e.g., monitor business news for acquisitions, or maintain an internal portal of competitors' Web sites") and processing natural language queries; and page 202, wherein the top ten pages were picked from Alta Vista, the top  five hubs and authorities were picked using Clever, and ten random URLs were picked from Yahoo!. These were rated as bad, fair, good and fantastic by 37 volunteers, and good and fantastic ratings regarded as relevant; and pages 61 and 252).
Analogous art Shukla et al. discloses content published by clients (see Shukla, para [0228] shown at 1708 (e.g., the document can be any online content, such as a tweet by a user on Twitter, a post by a user on Reddit, a posting of content on a web site, an online advertisement, or other online data/content. Each column can be used for each entity (e.g., website, person, company, government, or other entity) which may be determined to be associated online with one or more of the collected documents in the graph data store (e.g., the website posted or linked to the document, a person/company/government/other entity tweeted a link to the document or posted comments related to the document on Reddit, or any other online link/relationship between documents and entities).

Applicant asserts that “Chakrabarti and Shukla, taken singly or in combination, do not teach or suggest "wherein said structured and unstructured data corresponds to features of said supervised deep learning model, wherein said labels correspond to dependent variables of said supervised deep learning model.” Examiner respectfully disagrees.

Chakrabart discloses wherein said structured and unstructured data corresponds to features of said supervised deep learning model, wherein said labels correspond to dependent variables of said supervised deep learning model (see Chakrabarti, page 105, wherein web pages provide an especially interesting scenario because of the rich variety of features that can be extracted from them. A few kinds of reasonable features are listed below; many others are possible.
The set of users who visited each page (this is the standard preference input).
The set of terms which appear on each page, possibly with term counts.
The host name and/or domain where the page is hosted, e.g., mit.edu.
The set of users who have visited at least one page on these hosts.
The URLs, host names, and text on pages that belong to the hyperlink neighborhood of pages rated by users.
Text and markup on pages may be regarded as content-based input, and user visits are collaborative inputs. Links embedded in pages may be regarded as both content-based and collaborative input. As you can see, the space of possible features is essentially boundless; and page 171, wherein similar aspect variables can be used to model the dependence between text- and link-based features. It will be important to adapt the aspect model to supervised learning by mapping between aspects and class labels).

Applicant asserts that “training ... a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels.” Examiner respectfully disagrees.

Chakrabart discloses training, by a deep learning engine, a supervised deep learning model based on said structured and unstructured data and said labels (see Chakrabarti, page 17, wherein a deep learning engine1 is construed as a neural network; page 112-113, wherein in supervised learning, the learner (also called the classifier) first receives training data in which each item (document or Web page, in our setting) is marked with a label or class from a discrete finite set. (Sometimes these labels may be related through a taxonomic structure, such as a hierarchical topic catalog. Except in x5.7, we will be largely concerned with flat sets of class labels.) The learning algorithm is trained using this data. It is common to hold out part of the labeled data to tune various parameters used in the classifier. Once the classifier is trained, it is given unlabeled test data and has to guess the label. Figure 5.1 illustrates the process at a high level. The number of distinct class labels is much larger than structured learning scenarios. Finally, the classes may be related by hierarchical relationships, commonly seen in topic directories on the Web; page 20, wherein important applications include structured information extraction (e.g., monitor business news for acquisitions, or maintain an internal portal of competitors' Web sites"); and page 244, wherein message understanding (MU) is the more difficult task of populating slots from a diversity of sources of completely free-format text (i.e., unstructured information). A common application is to extract structured stories of a specific genre from news articles).
Analogous art Shukla et al. discloses training a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels (see Shukla, para [0278] deep learning classification techniques are performed using a machine learning system to classify documents (e.g., web pages and/or other documents; para [0193] applied to determine/predict interests ( e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s) based on, for example, query segmentation, disambiguation/intent/facet, search assist, and synonyms; para [0050] the data structure may be searched to determine the one or more web documents associated with the selected subtopic; para [0279] the documents (e.g., any set of data, such as any unstructured corpus of data) can then be classified into a particular category (e.g., a sports category such as baseball, football, or another sport, or a technology category such as computers, routers, medical devices, or another technology)).

Applicant asserts that “Chakrabarti, Shukla and Irmak, taken singly or in combination, do not teach or suggest "performing a social network analysis to identify an individual employed by said client to discuss said solution" as recited in claim 3 and similarly in claims 10 and 17.” Examiner respectfully disagrees.

Chakrabart discloses performing a social network analysis (see Chakrabarti, page 200, wherein using human effort and/or machine learning techniques, the efficacy of various social network analysis algorithms applied to the Web).
Analogous art Shukla et al. discloses performing a social network analysis to identify an individual employed by said client to discuss said solution (see Irmak, para [0051], wherein this behavioral information may include, for example, views of web pages in the social network, searches, emails within the social network, invitations to establish connections with other users of the social network, views of news about other users and/or organizations in the social network, sharing or likes of interesting content (such as articles) communicated to other users in the social network, and/or IP addresses associated with users' locations, etc.; and para [0024], wherein an individual or a user may include a person (for example, an existing customer, a new customer, a prospective employer, a prospective employee, a supplier, a service provider, a vendor, a contractor, etc.)).

Applicant asserts that “Neither is there any language in Chakrabarti that teaches or suggests that the solution and the identified individual are presented to a user via an interactive dashboard.” Examiner respectfully disagrees.

Chakrabart discloses presented to a user via an interactive dashboard (see Chakrabarti, page 188, wherein referring to Figure 7.5 where the users interact with GUI website navigating Hyperlinks generated from templates. Fig. 4.6., in which a dashboards feature maps, and other visualizations to help users understand and interact with data).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 8, and 15, the claim, when “taken as a whole,” is directed to the abstract idea of defining a client's needs and interests based on analyzing structured and unstructured data; labeling said structured and unstructured data with labels, wherein said labels contain vectors of interest across different areas, wherein a value of each area is proportional to said client's defined needs and interests for that area; predicting future needs and interests of said client based on said structured and unstructured data and said labels; and matching a solution with a future need and interest of said client predicted.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program, training a supervised deep learning model, a recommender system, a labeler engine, and a deep learning engine…… in claims 1, 8, and 15.”
Furthermore, Examiner asserts that claim 8 also does not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a computer program product for developing a strategic plan by a strategic planning system, the computer program product comprising one or more computer readable storage mediums having program code.
Moreover, claims 1, 5, 8, 12, 15, and 19 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., by a deep learning engine, training a supervised deep learning model, and re-training a supervised deep learning model). The use of training a supervised deep learning model techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. 
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 8, and 15 are implying that “….…training a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels; and matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system.......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 8, and 15 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-7, 9-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 8, and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 include various elements that are not directed to the abstract idea. These elements include a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program, training a supervised deep learning model, a recommender system, a labeler engine, and a deep learning engine.
Examiner asserts that a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program, training a supervised deep learning model, a recommender system, a labeler engine, and a deep learning engine do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 8 also does not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor amounts to generic computing elements performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Figs. 1 and 3 and specification paras 54 and 63)2, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: memory, a non-transitory computer readable medium, and a processor in claims 8 and 15 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-7, 9-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a memory for storing a computer program for developing a strategic plan by said strategic planning system; and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program comprising: defining a client's needs and interests based on analyzing structured and unstructured data; labeling said structured and unstructured data with labels, wherein said labels contain vectors of interest across different areas, wherein a value of each area is proportional to said client's defined needs and interests for that area; training a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels; and matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system
 are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Shukla et al. (US Pub No. 2019/0266288) in view of Irmak et al. (US Pub No. 2015/0006294), hereinafter Shukla et al., para [0043] demonstrates that it is well-understood, routine and conventional a computer readable medium, a memory, and a processor. Irmak et al., para 63 demonstrates that it is well-understood, routine and conventional for a computer readable medium, a memory, and a processor. Furthermore, Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) and Irmak et al. (US Pub No. 2015/0006294), which was some 3 years prior to the Applicant’s filing date.  Where the labeler engine page 17, (a labeler engine is construed as a classifier, which sorts data into labeled classes, or categories of information such as incoming “raw” emails and classify them as either “spam” or “not-spam.” a classifier is a type of machine learning algorithm used to assign a class label to a data input). A classifier (i.e., a labeler engine) is first trained with a corpus of documents which are labeled with topics. At this stage the classifier analyzes correlations between the labels and other document attributes to form models. Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers. These neural networks attempt to simulate the behavior of the human brain—albeit far from matching its ability—allowing it to “learn” from large amounts of data page 17, wherein a deep learning engine  is construed as a neural network. This suggests that such elements, well before the Applicant’s filing date, were understood as routine and conventional in the art. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 12-16, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002) in view of Shukla et al. (US Pub No. 2019/0266288).
Regarding claim 1, Chakrabarti discloses a computer-implemented method for developing a strategic plan by a strategic planning system, the method comprising:
defining a client's needs and interests based on analyzing structured and unstructured data (see Chakrabarti, pages 8-9, wherein monitoring and analyzing the behavior of visitors in the past may lead to valuable insights into their information needs, and help continually adapt the design of the site. Such relations can be used to discover topic-based clusters from a collection of Web pages, assign a Web page to a predefined topic, or match a user's interest to Web sites; page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining; page 20, wherein important applications include structured information extraction (e.g., monitor business news for acquisitions, or maintain an internal portal of competitors' Web sites"); and page 244, wherein message understanding (MU) is the more difficult task of populating slots from a diversity of sources of completely free-format text (i.e., unstructured information). A common application is to extract structured stories of a specific genre from news articles);
labeling, by a labeler engine, said structured and unstructured data with labels, wherein a value of each area is proportional to said client's defined needs and interests for that area ((see Chakrabarti, page 17, wherein (a labeler engine is construed as a classifier, which sorts data into labeled classes, or categories of information such as incoming “raw” emails and classify them as either “spam” or “not-spam.” a classifier is a type of machine learning algorithm used to assign a class label to a data input). A classifier (i.e., a labeler engine) is first trained with a corpus of documents which are labeled with topics. At this stage the classifier analyzes correlations between the labels and other document attributes to form models; page 163, wherein the basic strategy will be to start with a labeling of reasonable quality (using a text classifier, say) and refine it using a coupled distribution of text and labels of neighbors, until the labeling stabilizes; pages 112-114, wherein text, as compared to structured data, has a very large number of potential features, of which many are irrelevant. If the vector space model is used, each term is a potential feature. Furthermore, there are many features which show little information content individually, but in conjunction are vital inputs for learning. Unlike structured tables with a uniform number of columns per instance, documents can have diverse number of features. There is little hope of precisely characterizing the joint distribution of the relevant features, owing to sparsity of data as well as computational limitations. The number of distinct class labels is much larger than structured learning scenarios. Finally, the classes may be related by hierarchical relationships, commonly seen in topic directories on the Web. Supervised learning and its variants are also used for extracting structured snippets of information from unstructured text, page 193, wherein they devised a content-based mechanism to reduce contamination and resulting drift. Before performing the link expansion, they computed the term vectors of the documents in the root-set (using the TFIDF model described in x3.2.2), and the centroid μ of these vectors. When the link expansion was performed, any page V that was too dissimilar to the centroid μ (i.e., the cosine between the vector representation of v and μ is small) was discarded, and HITS-like iterations were performed only over the surviving pages; page 53, wherein the average precision is the sum of the precision at each relevant hit position in the response list, divided by the total number of relevant documents. The average precision is 1 only if the engine retrieves all relevant documents and ranks them ahead of any irrelevant document; page 87, wherein the time taken for one similarity calculation is proportional to the number of nonzero components of the vectors involved. One simple technique to speed up HAC or k-means is to truncate the document vectors to retain only some of the largest components. (We can either retain a fixed number of components or the smallest number of components which make up, say, at least 90% of the original vector's norm); page 9, wherein monitoring and analyzing the behavior of visitors in the past may lead to valuable insights into their information needs, and help continually adapt the design of the site; and page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining);
training, by a deep learning engine, a supervised deep learning model based on said structured and unstructured data and said labels (see Chakrabarti, page 17, wherein a deep learning engine5 is construed as a neural network; page 112-113, wherein in supervised learning, the learner (also called the classifier) first receives training data in which each item (document or Web page, in our setting) is marked with a label or class from a discrete finite set. (Sometimes these labels may be related through a taxonomic structure, such as a hierarchical topic catalog. Except in x5.7, we will be largely concerned with flat sets of class labels.) The learning algorithm is trained using this data. It is common to hold out part of the labeled data to tune various parameters used in the classifier. Once the classifier is trained, it is given unlabeled test data and has to guess the label. Figure 5.1 illustrates the process at a high level. The number of distinct class labels is much larger than structured learning scenarios. Finally, the classes may be related by hierarchical relationships, commonly seen in topic directories on the Web; page 20, wherein important applications include structured information extraction (e.g., monitor business news for acquisitions, or maintain an internal portal of competitors' Web sites"); and page 244, wherein message understanding (MU) is the more difficult task of populating slots from a diversity of sources of completely free-format text (i.e., unstructured information). A common application is to extract structured stories of a specific genre from news articles); and
matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system (see Chakrabarti, page 248, wherein match the query to candidate answers in question answering (QA) systems (x9.3). An ambiguous query term can be recognized using a dictionary or a lexical network, and it can be disambiguated by either asking the user or automatically from the context information in the query; page 8, wherein such relations can be used to discover topic-based clusters from a collection of Web pages, assign a Web page to a predefined topic, or match a user's interest to Web sites; page 52, wherein the search system should therefore try to guess the user's information need and rank the  responses so that satisfactory documents are found near the top of the list; page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining (i.e., a recommender system)).
Chakrabarti et al. fails to explicitly disclose predict future needs and interests of said client; wherein a value of each area is proportional to said client's defined needs and interests for that area. 
Analogous art Shukla et al. discloses said labels contain vectors of interest across different areas, wherein a value of each area is proportional to said client's defined needs and interests for that area (see Shukla, para [0281] FIG. 21 is a flow diagram illustrating a process performed by the classifier for generating labels for websites to facilitate categorizing of documents; para [0127] referring to Fig. 2 shows a client application 224 that monitors a user's online activity and a component 214 that monitors a user's in-app behavior (e.g., monitors a user's activity within/while using the app, such as client application 224), which generates a content feed (e.g., based on a user's interests). As also shown in FIG. 2, orchestration set of components 218 includes a component 222 that processes and understands a user's request(s); para [0127] the engagement score of an interest is adjusted based on whether the distance between a vector of the interest and a vector of another interest (e.g., in a 100 dimensional space) is less than or equal to the similarity threshold using the disclosed embedding related collaborative filtering techniques. In other embodiments, the engagement score of an interest is adjusted based on user engagement with an interest on a website; para [0132] a document similarity between two interests is determined. The vast corpus of web documents on the World Wide Web is growing each day. Each of the web documents includes text-based information that describes the subject matter of a web document. A web document can reference one or more entities that correspond to one or more interests. If two interests are similar, then the number of web documents that refer to both interests is higher than if the two interests are dissimilar. For example, the number of web documents that refer to both "cat" and "dog" is higher than the number of web documents that refer to both "dog" and "surfing."; paras [0207]-[0214] a topic that receives 1 mention in online content each day and then receives 6 mentions on a particular day would be considered to be trending because the proportional increase in the number of online content is significant. In the event the 100 dimensional space vector of a filtered meta keyword that corresponds to a top tier ranked interest and a second interest is less than or equal to a threshold distance, then the second interest is added to a list of recommended interests).
Analogous art Shukla et al. discloses training a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels (see Shukla, para [0278] deep learning classification techniques are performed using a machine learning system to classify documents (e.g., web pages and/or other documents; para [0193] applied to determine/predict interests (e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s) based on, for example, query segmentation, disambiguation/intent/facet, search assist, and synonyms; para [0050] the data structure may be searched to determine the one or more web documents associated with the selected subtopic; para [0279] the documents (e.g., any set of data, such as any unstructured corpus of data) can then be classified into a particular category (e.g., a sports category such as baseball, football, or another sport, or a technology category such as computers, routers, medical devices, or another technology)).
Analogous art Shukla et al. discloses matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system (see Shukla, paras [0069] & [0382] with respect to the topic match of the document to the user interest dimension, the topic match of the document to the user interest value can be used to measure how relevant the document is to a user's given interest. For example, this can be calculated by looking at the occurrence of terms that are in any of the following: the user's interest, related to the user's interest, and entities that are relevant to the user's interest. The terms/entities that occur in more prominent places on the document (e.g., in the title or header of the document) can be given more weight. Also, machine learning models can be applied to map the interest to an embedding in an n-dimensional space, map the document to embedding in a similar space, and compare the two n-dimensional vectors to determine their distance in that n-dimensional space (e.g., using the above-described embedding related collaborative filtering techniques); para [0278] deep learning classification techniques are performed using a machine learning system to classify documents (e.g., web pages and/or other documents; para [0193] applied to determine/predict interests (e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s); and para [0216] At 1612, a list of recommended interests is returned and used to provide web documents to a user in a content feed via an application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakrabarti, regarding the Mining the Web Discovering knowledge from hypertext data, to have included training a supervised deep learning model to predict future needs and interests of said client based on said structured and unstructured data and said labels; and matching a solution with a future need and interest of said client predicted by said supervised deep learning model using a recommender system because it would improve the recommendation. Chakrabarti discloses recommending content to a user based on the past behavior of that and other users. Using the query topic map of Shukla would improve a solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents.
Regarding claim 2, Chakrabarti discloses the method as recited in claim 1 further comprising:
ranking said needs and interests of said client (see Chakrabarti, page 256, wherein profiles can be used in at least two ways: to modify the behavior of search engines to ad-hoc queries, and to implement collaborative recommendation. For both applications, it will be useful to represent interest profiles as mixtures of topics (x4.4.2, x4.5.2.2). Mixture modeling will help us compare people at a  finer grain than aggregates, enabling better collaborative recommendation; page 227, wherein we add all unvisited links to the work pool, but the work pool is prioritized by the guessed relevance of the unseen pages. This is a form of gambling, banking on the radius-1 hypothesis. When v comes to the head of the work pool and is finally fetched, we can evaluate the `true' relevance of v; page 52, wherein the search system should therefore try to guess the user's information need and rank the responses so that satisfactory documents are found near the top of the list; page 9, wherein monitoring and analyzing the behavior of visitors in the past may lead to valuable insights into their information needs, and help continually adapt the design of the site; and page 15, wherein identifying the main topics discussed in a document, modeling a user's topics of interest, recommending content to a user based on the past behavior of that and other users, all come under the broad umbrella of Machine Learning and Data Mining).
Chakrabarti et al. fails to explicitly disclose said predicted future needs and interests of said client based on ability to service said predicted future needs and interests by an organization. 
Analogous art Shukla et al. discloses ranking said predicted future needs and interests of said client based on ability to service said predicted future needs and interests by an organization (see Shukla, para [0138] two ranked interests for a particular user account are selected; para [0333] the user request can be triggered when the user logs in and/or requests new/updated content in client app 2624 ( e.g., the app executed on the user's client device; para [0193] applied to determine/predict interests ( e.g., entities, n-grams) based on a document by determining such interests that are in the neighborhood of/nearby the document for mapping documents to interests can be applied for interest discovery and/or onboarding of (new) users to the content and feed application/service; para [0069] Fig. 3, components 318 include an interest understanding component 322 that processes and understands a user's request(s) based on, for example, query segmentation, disambiguation/intent/facet, search assist, and synonyms; and para [0384] commercial content can include web content/pages/sites that offer products/services for sale (e.g., Amazon, eBay, deals, and coupon sites, etc.), web content/pages/sites that include job listings, web content/pages/sites that include real estate listings, and/or various other commercial-related web content/pages/sites).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakrabarti, regarding the Mining the Web Discovering knowledge from hypertext data, to have included ranking said predicted future needs and interests of said client based on ability to service said predicted future needs and interests by an organization because it would improve the recommendation. Chakrabarti discloses recommending content to a user based on the past behavior of that and other users. Using the query topic map of Shukla would improve a solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents.
Regarding claim 5, Chakrabarti discloses the method as recited in claim 1, re-training said supervised deep learning model with additional aggregated collected data and labels (see Chakrabarti, pages 154-155, wherein 

    PNG
    media_image2.png
    159
    1036
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    209
    1030
    media_image3.png
    Greyscale

Regarding claim 6, Chakrabarti discloses the method as recited in claim 1, wherein said unstructured data comprises news about clients, reviews of clients, wherein said client's needs and interests are identified in said unstructured data using natural language processing and a statistical model (see Chakrabarti, page 19, wherein much remains to be done beyond a statistical analysis of the Web. In the limit, clearly the goal is substantial maturity in extracting, from syntactic features, semantic knowledge in forms that can be manipulated automatically. Important applications include structured information extraction (e.g., monitor business news for acquisitions, or maintain an internal portal of competitors' Web sites") and processing natural language queries; and page 202, wherein the top ten pages were picked from Alta Vista, the top  five hubs and authorities were picked using Clever, and ten random URLs were picked from Yahoo!. These were rated as bad, fair, good and fantastic by 37 volunteers, and good and fantastic ratings regarded as relevant; and pages 61 and 252).
Chakrabarti et al. fails to explicitly disclose content published by clients.
Analogous art Shukla et al. discloses content published by clients (see Shukla, para [0228] shown at 1708 (e.g., the document can be any online content, such as a tweet by a user on Twitter, a post by a user on Reddit, a posting of content on a web site, an online advertisement, or other online data/content. Each column can be used for each entity (e.g., website, person, company, government, or other entity) which may be determined to be associated online with one or more of the collected documents in the graph data store (e.g., the website posted or linked to the document, a person/company/government/other entity tweeted a link to the document or posted comments related to the document on Reddit, or any other online link/relationship between documents and entities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakrabarti, regarding the Mining the Web Discovering knowledge from hypertext data, to have included content published by clients because it would improve the recommendation. Chakrabarti discloses recommending content to a user based on the past behavior of that and other users. Using the query topic map of Shukla would improve a solution for online/web-based content search that facilitates learning from past documents that can be applied to future documents.
Regarding claim 7, Chakrabarti discloses the method as recited in claim 1, wherein said structured and unstructured data corresponds to features of said supervised deep learning model, wherein said labels correspond to dependent variables of said supervised deep learning model (see Chakrabarti, page 105, wherein web pages provide an especially interesting scenario because of the rich variety of features that can be extracted from them. A few kinds of reasonable features are listed below; many others are possible.
The set of users who visited each page (this is the standard preference input).
The set of terms which appear on each page, possibly with term counts.
The host name and/or domain where the page is hosted, e.g., mit.edu.
The set of users who have visited at least one page on these hosts.
The URLs, host names, and text on pages that belong to the hyperlink neighborhood of pages rated by users.
Text and markup on pages may be regarded as content-based input, and user visits are collaborative inputs. Links embedded in pages may be regarded as both content-based and collaborative input. As you can see, the space of possible features is essentially boundless; and page 171, wherein similar aspect variables can be used to model the dependence between text- and link-based features. It will be important to adapt the aspect model to supervised learning by mapping between aspects and class labels).
Regarding claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the computer program product claims corresponding to the method claims. Claim 8 recites additional feature a computer program product for developing a strategic plan by a strategic planning system, the computer program product comprising one or more computer readable storage mediums having program code.
Chakrabarti et al. fails to explicitly disclose a computer program product for developing a strategic plan by a strategic planning system, the computer program product comprising one or more computer readable storage mediums having program code. 
Analogous art Shukla discloses a computer program product for developing a strategic plan by a strategic planning system, the computer program product comprising one or more computer readable storage mediums having program code (see Shukla, para [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakrabarti, regarding the Mining the Web Discovering knowledge from hypertext data, to have included a computer program product for developing a strategic plan by a strategic planning system, the computer program product comprising one or more computer readable storage mediums having program code because it would improve the goal programming model for nurse scheduling. Using the query topic map of Shukla would improve the processing efficiency.
Regarding claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-6, respectively, since they are the system claims corresponding to the method claims. Claim 15 recites additional feature a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program.
Chakrabarti et al. fails to explicitly disclose a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program. 
Analogous art Shukla discloses a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program (see Shukla, para [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakrabarti, regarding the Mining the Web Discovering knowledge from hypertext data, to have included a memory for storing a computer program and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program because it would improve the goal programming model for nurse scheduling. Using the query topic map of Shukla would improve the processing efficiency.
Claims 3-4, 10-11, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Soumen Chakrabarti et al. (Mining the Web Discovering knowledge from hypertext data, Indian Institute of Technology Bombay, April 12, 2002), in view of Shukla et al. (US Pub No. 2019/0266288), and further in view of Irmak et al. (US Pub No. 2015/0006294).
Regarding claim 3, Chakrabarti discloses the method as recited in claim 1 further comprising:
performing a social network analysis (see Chakrabarti, page 200, wherein using human effort and/or machine learning techniques, the efficacy of various social network analysis algorithms applied to the Web).
Chakrabarti et al. and Shukla et al. combined fail to explicitly disclose identify an individual employed by said client to discuss said solution. 
Analogous art Shukla et al. discloses performing a social network analysis to identify an individual employed by said client to discuss said solution (see Irmak, para [0051], wherein this behavioral information may include, for example, views of web pages in the social network, searches, emails within the social network, invitations to establish connections with other users of the social network, views of news about other users and/or organizations in the social network, sharing or likes of interesting content (such as articles) communicated to other users in the social network, and/or IP addresses associated with users' locations, etc.; and para [0024], wherein an individual or a user may include a person (for example, an existing customer, a new customer, a prospective employer, a prospective employee, a supplier, a service provider, a vendor, a contractor, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakrabarti, regarding the Mining the Web Discovering knowledge from hypertext data, to have included performing a social network analysis to identify an individual employed by said client to discuss said solution because it would improve the recommendation. Chakrabarti discloses recommending content to a user based on the past behavior of that and other users. Using the targeting rules based on previous recommendations of Irmak would improve the relevancy of content served.
Regarding claim 4, Chakrabarti discloses the method as recited in claim 3, wherein said solution and said identified individual, as set forth above with claim 3 are presented to a user via an interactive dashboard (see Chakrabarti, page 188, wherein referring to Figure 7.5 where the users interact with GUI website navigating Hyperlinks generated from templates).
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2011/0289026; US Pub No. 2014/0108308; US Pub No. 2021/0166251; and US Pub No. 2006/0156222).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        10/31/2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.ibm.com/cloud/learn/deep-learning
        Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers. These neural networks attempt to simulate the behavior of the human brain—albeit far from matching its ability—allowing it to “learn” from large amounts of data.
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Figs. 1 and 3 and specification paras 54 and 63). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        5 https://www.ibm.com/cloud/learn/deep-learning
        Deep learning is a subset of machine learning, which is essentially a neural network with three or more layers. These neural networks attempt to simulate the behavior of the human brain—albeit far from matching its ability—allowing it to “learn” from large amounts of data.